Case: 21-51057      Document: 00516445396         Page: 1    Date Filed: 08/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 24, 2022
                                  No. 21-51057
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Charles Cade Gilbert,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:21-CR-166-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Charles Cade Gilbert has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Gilbert has filed a response. We have reviewed counsel’s brief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51057      Document: 00516445396          Page: 2   Date Filed: 08/24/2022




                                    No. 21-51057


   and the relevant portions of the record reflected therein, as well as Gilbert’s
   response. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                         2